AMENDMENT NO. 3 TO

SERIES B CONVERTIBLE PREFERRED STOCK

SUBSCRIPTION AGREEMENT

This AMENDMENT NO. 3 (this "Amendment") with respect to the Series B Convertible
Preferred Stock Subscription Agreement (the "Subscription Agreement"), dated
August 26, 2004 and amended on May 5, 2006 and on December 1, 2004, between
Moscow CableCom Corp. (formerly known as Andersen Group Inc.), a Delaware
corporation (the "Company"), and Renova Media Enterprises Ltd. (formerly known
as Columbus Nova Investments VIII Ltd.), a Bahamas company ("RME" and, together
with the Company, collectively the "Parties" and each individually a "Party"),
is made and entered into by the Parties as of September 21, 2006.  Capitalized
terms used and not otherwise defined shall have the meanings ascribed to them in
the Agreement.

WHEREAS, the Company proposes to enter into a registration rights agreement
granting certain demand and incidental registration rights to the investors in a
proposed private placement (the “September Private Placement”) of up to 4
million units (the “Units”), each consisting of one share of the Company’s
common stock, $0.01 par value (the “Common Stock”), and one-half Common Stock
purchase warrant;

WHEREAS, pursuant to Section 5.08 of the Subscription Agreement the Company has
agreed not to grant any demand or incidental registration rights to any Person,
with certain exceptions noted therein; and

WHEREAS, the Company and RME wish to amend the Subscription Agreement in order
to permit the Company to grant the registration rights contemplated in
connection with the proposed September Private Placement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
intending to be legally bound hereby, the Parties agree as follows:

1.

Condition Precedent

This Amendment is subject to the condition precedent (the "Condition Precedent")
that the subscription agreement relating to the September Private Placement is
entered into and the closing of the September Private Placement occurs on or
prior to December 31, 2006. The Parties acknowledge and confirm that this
Amendment shall become effective immediately upon the fulfillment of the
Condition Precedent.

2.

Amendment

The Parties hereby agree to amend the Subscription Agreement in order to permit
the Company to grant the registration rights contemplated in connection with the
September Private





Placement.  In order to accomplish the foregoing amendment, Section 5.08 of the
Subscription Agreement shall be deleted in its entirety and replaced with the
following:

“SECTION 5.08.  Other Registration Rights.  Except for (i) the Existing
Agreements, (ii) the registration rights agreement, dated May 5, 2006, entered
into in connection with the subscription agreement, dated May 5, 2006, between
the Company and the shareholders listed on Exhibit A thereto, with respect to
the issuance by the Company of up to 4 million units, each consisting of one
share of Common Stock and one-half Common Stock purchase warrant, (iii) the
registration rights agreement, dated September 21, 2006, entered into in
connection with the September Private Placement, and (iv) the registration
rights granted in the Stock Option Agreements, the Company will not grant or
agree to grant any demand or incidental registration rights to any Person other
than rights to be granted to the Purchaser pursuant to the Registration Rights
Agreement.”

3.        Governing law

            This Amendment shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

4.        Counterparts

            This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.




           RENOVA MEDIA ENTERPRISES LTD.

           By: /s/ Andrew Intrater




            Name:  Andrew
Intrater                                               
            Title:   Authorized
Signatory                                               






           MOSCOW CABLECOM CORP.  

By: /s/ Vitaly Spassky




            Name:  Vitaly Spassky                               
            Title:  Senior Vice President





